Citation Nr: 9916931	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  94-39 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for a bilateral eye disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from July 1956 to 
December 1957.

This matter was before the Board of Veterans' Appeals (Board) 
on appeal from a May 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in San Juan, 
Puerto Rico, which did not reopen a claim for service 
connection for a bilateral eye disorder, noting that new and 
material evidence to reopen the claim had not been received.  
The veteran also appealed a June 1993 decision by the RO 
which denied claims for service connection for a foot rash 
and dizziness.  In August 1996 the Board denied the 
application to reopen a claim for service connection for a 
bilateral eye disorder and also denied the claims for 
entitlement to service connection for a foot rash and 
dizziness.  The Board concluded that the evidence received 
since the time of an earlier VA decision was not "new and 
material" because it did not "raise a reasonable 
possibility of changing the results of the [prior final 
decision]."  The veteran filed a timely appeal to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court").

In October 1998, the General Counsel for the Department of 
Veterans Affairs and an attorney representing the veteran 
before the Court filed a Joint Motion for Remand and to Stay 
Further Proceedings.  The appellant withdrew his appeal as to 
the issues of entitlement to service connection for a foot 
rash and dizziness as the appellant did not wish to pursue 
the appeal as to those issues.

The parties noted that the test for materiality set forth in 
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) (the so-
called "change in outcome" test), had been invalidated in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), a decision 
which had been issued by the United States Court of Appeals 
for the Federal Circuit after the Board had issued its 
decision in the instant case.  The parties further noted that 
the Federal Circuit in Hodge had mandated that materiality be 
determined solely pursuant to 38 C.F.R. § 3.156(a).  Because 
the Board had relied on the Colvin test when it considered 
the veteran's appeal in August 1996, the parties requested 
that the Court vacate the Board's August 1996 decision and 
remand the matter so that the Board could consider and apply 
38 C.F.R. § 3.156(a) and the Federal Circuit's holding in 
Hodge.

The Court granted the joint motion in October 1998, 
dismissing the appeal as to the issues of entitlement to 
service connection for a foot rash and dizziness and vacating 
and remanding the case to the Board on the issue of whether 
new and material evidence had been submitted to reopen the 
appellant's claim for entitlement to service connection for a 
bilateral eye disorder.  

A review of the record shows that the RO did not employ the 
Colvin test when developing the veteran's appeal but instead 
cited 38 C.F.R. § 3.156(a).  In view of the fact that the RO 
has fully considered whether the evidence submitted since the 
last final denial is "new and material" under the standards 
set forth in 38 C.F.R. § 3.156(a), the Board deems that a 
remand is not required in order to avoid the possibility of 
prejudice to the veteran.  Therefore, the Board will not 
remand this matter to the RO.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).


FINDINGS OF FACT

1.  The last final disallowance of a claim for service 
connection for a bilateral eye disorder was a July 1985 
rating decision.  The appellant was notified of this decision 
and did not appeal the decision within the time allowed by 
law and regulations.

2.  The evidence which has been presented or secured since 
the July 1985 rating decision is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for a bilateral eye 
disorder.



CONCLUSIONS OF LAW

1.  The July 1985 rating decision denying service connection 
for a bilateral eye disorder is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.1103 (1998).

2.  Evidence received since the July 1985 rating decision 
denying service connection for a bilateral eye disorder is 
not new and material evidence, and the appellant's claim for 
service connection for a bilateral eye disorder is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  38 C.F.R. § 3.104(a) (1998).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A claimant has one year from the date of notification of a 
decision of the agency of original jurisdiction to file a 
notice of disagreement (NOD) with the decision, and the 
decision becomes final if no NOD is filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 20.302(a), 20.1103 (1998).

The law provides that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 U.S.C.A. § 5108 
(West 1991).  New and material evidence means evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Board has reviewed the appellant's application to reopen 
within the confines of the aforementioned legal guidelines.  
The veteran's November 1955 preinduction examination noted 
mild blepharitis of both eyes.  His eyes were noted as normal 
on the July 1956 induction examination.  The service medical 
records show that the veteran was treated three times for 
mild conjunctivitis in June 1957.  His November 1957 
separation examination showed that his eyes were noted as 
normal although an ophthalmoscopic examination was not 
performed.  His distant vision in both eyes was recorded as 
20/20.

A June 1963 VA eye examination diagnosed refractive error and 
chronic, allergic conjunctivitis.  By rating decision dated 
in July 1963 service connection for a bilateral eye disorder, 
specifically refractive error and conjunctivitis, was denied 
because blepharitis was noted on pre-induction examination 
and conjunctivitis treated in service was not shown to be 
chronic or to have existed at separation or for 6 years 
thereafter until the time of the VA examination.  The veteran 
was informed of the rating decision by letter dated in July 
1963.  He appealed that decision.

During a June 1963 private ophthalmology evaluation, the 
veteran related that while on active duty his gas mask gave 
him pain in both eyes, and he stated that he had diminished 
vision in his left eye since that time.  The rest of his eye 
history was determined to be essentially negative.  The 
diagnosis was minimal hypertrophic astigmatism and chronic 
blepharitis with mild secondary conjunctivitis.  The examiner 
noted that he could not find a cause for the decrease in 
visual acuity and recommended a psychiatric evaluation and 
skull films.

In a written statement dated in July 1963 the veteran 
reported that he was "treated for [his] eyes in Korea on 
sick call almost continuously in 1957."  He also stated that 
his vision had decreased from 20/20 to 20/40 while he was in 
service.  He attributed the deterioration of his eyes to 
tests involving the use of a gas mask.  A November 1963 Board 
decision confirmed the RO decision, and the Board decision 
was final.

The appellant next filed a claim for benefits for a bilateral 
eye disorder in January 1964.  A January 1964 statement from 
a fellow servicemember who served with the veteran indicated 
that he and another servicemember had to clean the veteran's 
eyes with water after the "CBR test" and that the veteran 
reported to sick call.  He further stated that the veteran 
was subsequently placed on light duty, and he noted that the 
veteran continued to complain about his eyesight after 
separation.  A January 1964 statement from A. Mark, M.D., 
noted that an ophthalmological examination of the appellant 
revealed visual acuity in the right eye of 20/50 and in the 
left eye of 20/80, chronic blepharoconjunctivitis of both 
eyes, and refractive error correctable with lenses.

By rating decision dated in January 1964 it was determined 
that the new evidence contained no findings to disturb the 
earlier Board decision.  The veteran was informed of the 
rating decision by letter dated in February 1964, and he did 
not appeal that decision.

The appellant next filed an application to reopen a claim for 
a bilateral eye disorder in May 1985.  A May 1985 statement 
from a fellow servicemember reported that during an inservice 
exercise with gas masks, the appellant "absorbed gas through 
his . . . eyes [and] . . . became blind."  He also reported 
that the veteran received treatment for his eye condition at 
the dispensary and that a few weeks later he complained that 
"sun rays were affecting his eyes."  By rating decision 
dated in July 1985 it was determined that the May 1985 
written statement did not constitute new and material 
evidence to reopen the claim.  The veteran was informed of 
the rating decision by letter dated in August 1985, and he 
did not appeal that decision.

The question in this case is whether new and material 
evidence has been submitted since the July 1985 rating 
decision which would be sufficient to reopen the claim for a 
bilateral eye disorder.  The pertinent evidence of record 
compiled after the July 1985 rating decision included an 
April 1993 statement from Dr. V. Torres Carmona, who 
indicated that he had treated the veteran several times 
between 1958 and 1962 for acute bilateral blepharitis and 
that the veteran reported that his disorder had been 
aggravated by an accident in the gas chamber in 1957.

VA outpatient treatment records from November 1992 to 
September 1993 showed that the veteran received treatment for 
blepharitis and for conjunctivitis.  The veteran testified at 
his February 1994 personal hearing that his eyes were 
irritated while on active duty in 1956 due to exercises with 
gas masks.  He maintained that he has continually had 
problems with eye irritation since that time.

Applying VA's definition of new and material evidence in 
38 C.F.R. § 3.156(a), the Board finds that the material 
associated with the claims folder since the July 1985 rating 
decision is new because it had not previously been submitted 
to agency decisionmakers.  Moreover, the Board finds that the 
aforementioned records are not cumulative or redundant of 
other evidence of record.  Accordingly, the Board concludes 
that these records are "new" evidence.  

The Board finds that the new evidence is not material because 
it is not "so significant that it must be considered in 
order to fairly decide the merits of the claim" for service 
connection for a bilateral eye disorder.  38 C.F.R. 
§ 3.156(a) (1998).  The new evidence does not contribute "to 
a more complete picture of the circumstances surrounding the 
origin of" the veteran's current bilateral eye problems.  
See Hodge, 155 F.3d at 1363.  While the new evidence does 
indicate that the veteran was treated for acute blepharitis 
for several years following his separation from service, 
there is no new evidence which disputes the evidence already 
of record which demonstrated that the veteran's blepharitis 
existed prior to service, namely, the November 1955 pre-
induction examination.  Likewise, there is no new evidence 
tending to show that the veteran's pre-existing blepharitis 
increased in disability, due to other than the progress of 
the disease, during service.  There is no new medical 
evidence contemporaneous to the veteran's period of service.  
Most importantly, however, the new evidence does not link the 
veteran's current eye problems to his period of service over 
30 years ago or to a preservice disorder.  In fact, there is 
no competent evidence in the record which provides such a 
medical nexus.

Accordingly, the Board concludes that new and material 
evidence that is sufficiently significant that it must be 
considered in order to fairly decide the merits of the claim 
has not been submitted, and therefore the appellant's claim 
for service connection for a bilateral eye disorder is not 
reopened.


ORDER

An application to reopen a claim for service connection for a 
bilateral eye disorder is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

